        Case 4:19-cv-03763-HSG Document 52 Filed 08/28/20 Page 1 of 2




 1 J. Noah Hagey, Esq. (SBN: 262331)
       hagey@braunhagey.com
 2 David H. Kwasniewski, Esq. (SBN: 281985)
       kwasniewski@braunhagey.com
 3 BRAUNHAGEY & BORDEN LLP
   351 California Street, 10th Floor
 4 San Francisco, CA 94104
   Telephone: (415) 599-0210
 5 Facsimile: (415) 276-1808

 6 ATTORNEYS FOR PLAINTIFF
   STEEPED, INC.
 7

 8

 9                            UNITED STATES DISTRICT COURT

10
                          NORTHERN DISTRICT OF CALIFORNIA
11

12
                                                   Case No: 4:19-cv-03763-HSG
13 STEEPED, INC., a Delaware corporation doing
   business as STEEPED COFFEE,                     ORDER GRANTING STEEPED’S
14                                                 MOTION TO ENLARGE TIME
                 Plaintiff,                        (as modified)
15                                                 Complaint Filed: June 27, 2019
          v.
16
   NUZEE, INC. a Nevada corporation doing
17 business as COFFEE BLENDERS

18               Defendant.

19

20

21

22

23

24

25

26

27

28

                                                                  Case No. 4:19-cv-03763-HSG
                      ORDER GRANTING STEEPED’S MOTION TO ENLARGE TIME
         Case 4:19-cv-03763-HSG Document 52 Filed 08/28/20 Page 2 of 2




 1         This Court, having considered Plaintiff Steeped, Inc.’s Motion to Enlarge Time, pursuant to

 2 Federal Rule of Civil Procedure 6(b)(1)(A) and Civil Local Rule 6-3, and the papers submitted, and

 3 good cause having been shown, hereby GRANTS Plaintiff’s Motion to Enlarge Time.

 4         Plaintiff may file and serve their opposition to Defendant’s Motion for Summary

 5 Adjudication no later than Wednesday, September 16, 2020. Defendant may file and serve their

 6 reply no later than Wednesday, September 30, 2020. The hearing on the issues raised in

 7 Defendant’s Motion for Summary Adjudication shall be held at 2:00 p.m., October 8,
                                                                                   15,2020.
                                                                                       2020.
 8

 9 IT IS SO ORDERED.

10
     Dated: August 28, 2020
11                                                     Hon. Haywood S. Gilliam, Jr.
12                                                     United States District Judge

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                              1                     Case No. 4:19-cv-03763-HSG
                        ORDER GRANTING STEEPED’S MOTION TO ENLARGE TIME
